COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Tracy Brown d/b/a Rhinestones in Design v. Mesa Distributors, Inc

Appellate case number:   01-12-00476-CV

Trial court case number: 990817

Trial court:             County Civil Court at Law No. 3 of Harris County

       Appellant’s motion to stay proceedings is dismissed as moot.

Judge’s signature: /s/ Justice Evelyn V. Keyes
                    Acting individually  Acting for the Court


Date: February 1, 2013